DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive.
Regarding Boguraev and the logic of the query or logical intent of the query, in Boguraev saying that the system can answer the questions that convey the same concept in various ways due to paraphrasing is saying that paraphrasing is identifying the concepts in the query which are then used to provide relevant answers. As noted in earlier office actions each paraphrase can and often does convey a slightly different meaning but by using all of the paraphrases generated the goal is for at least one to match the original query intent.
Boxwell teaches paraphrase normalization by taking the obvious paraphrase from the question and then outputting other forms which might be better able to answer the original question. As Boxwell describes the process, question 1 (Q1) gets parsed into paraphrase 1 (P1). P1 is then sent through the paraphrase mapper, which contains a model of data used to connect data of one form to another and is thus analogous to the annotation schema, and outputs paraphrase A-C (PA, PB, PC). A separate question 2 resulting in a separate initial paraphrase, say P2, would, if the topic of question 2 is sufficiently similar to question 1, result in PA, PB, and PC. In effect, P1 and P2 get normalized into PA, PB, and PC.
As for configuring the annotation schema with logical operations, while it is true that neither Boxwell or Boguraev explicitly cite using “logical operations” to configure the annotation schema, examiner notes that “logical operations” is very broad, and can include things like Rozenwald et al. [0028] “the node engine 230 is configured to determine logic operations, such as determining where to create a new node, and the graph database engine 240 follows instructions from the node engine 230 to insert new nodes, make associations between nodes connections between nodes), and modify values of nodes.” As such since the SAF is altered by adding new paraphrases this would seem to fall within the broadest reasonable interpretation of being done via a “logical operation”.
Regarding the new claims/aspects, as examiner noted before “logical operations” is very vague and as such with the support of an additional reference showing similar operations being “logical operations” it seems both Boguraev and Boxwell use them for various steps. As for the configuration of the annotation schema being updated according to a comparison of a schema annotation list (the model) and the paraphrase list (the output), Rozenwald et al [0030] notes “The path update system 150 is configured to handle future queries to the entity […] future queries requesting the value for the entity node or the children nodes are received, […] and thus the value stored in that attribute node is returned as the query result. In this way, the entity node and all children are updated”. This shows the adding of a node resulting in the updating of a model. Additionally, it is occurring after the initial configuration. While the model in Rozenwald et al. is a graph and not an annotation schema it would have been obvious to one of ordinary skill at the time of filing to update the model used to normalize paraphrases whenever a new one is added, thus combining the adding of new paraphrases from Boguraev, the normalizing of paraphrases using a model (schema) from Boxwell, and updating that schema from Rozenwald.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boguraev et al. U.S. PG Pub. 2017/0083569 and further in view of Boxwell et al. U.S. PG Pub. 2017/0109434 and Rozenwald et al. US PG Pub 20180011887 A1.
Regarding claims 1, 9, and 16, Boguraev et al. teaches a method of processing queries, comprising: inputting a query as query data (Boguraev et al. [0004]: "An embodiment of the invention provides a method for creating a structured data language query, wherein a natural language query is received from a user with an interface."); generating paraphrases from the query data (Boguraev et al. [0053]: "Paraphrase generation can be performed 930. In one example, the SAF includes “employee has a salary”. Paraphrasing as a powerful NLP tool can generate: “employee earns money”, “employee makes $”, “salary of employee”, “employee salary”, and/or “employee with salary”."), and wherein the generated paraphrases rephrase the query data while preserving a logic intent of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Boguraev et al. does not teach normalizing the generated paraphrases according to predefined annotations of a schema and wherein an annotation schema is used to normalize the generated paraphrases. Boxwell et al. teaches normalizing the generated paraphrases according to predefined annotations of a schema (Boxwell et al. [0053] "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.") and wherein an annotation schema is configured with a logical operation to normalize the generated paraphrases (Boxwell et al. [0038] “The information handling system analyzes training data against a structured resource and creates pattern sets that each include semantically similar paraphrases and corresponding syntactic patterns.”). The use of logical operations is clearer when logical operations are described, such as in Rozenwald et al. [0028] “the node engine 230 is configured to determine logic operations, such as determining where to create a new node, and the graph database engine 240 follows instructions from the node engine 230 to insert new nodes, make associations between nodes connections between nodes), and modify values of nodes.”
While the language of claims 9 and 16 are no longer identical to that of claim 1 due to amendments, the aspects described by claims 9 and 16 are wholly contained within the aspects of claim 1 and thus are still subject to the arguments regarding claim 1.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al. with Boguraev et al. and Rozenwald et al. that in order to determine standardized paraphrases from input generated ones, they would combine the paraphrase generation from Boguraev, et al. with the paraphrase pattern matching and set selection from Boxwell, et al. configured using operations similar to those described by Rozenwald et al.
Regarding the additional aspects of claim 9, Boguraev et al. teaches a system for processing logical queries, comprising: a memory storing computer instructions; and a processor configured to execute the computer instructions (Boguraev et al. [0111]: "The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.").
Regarding the additional aspects of claim 16, Boguraev et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method (Boguraev et al. [0080] – [0081] “Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium.”).
Regarding claims 10 and 17, these claims describe the aspect of the previous claim 2 which was canceled and rolled up into claim 1. As such, Boguraev et al. teaches wherein the generated paraphrases rephrase the query data while preserving a logical of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways."). The examiner’s remarks regarding the applicant’s arguments contain a more in-depth discussion of this aspect.
Regarding claims 3, 11, and 18, Boguraev et al. does not teach wherein the normalizing further comprises comparing a list of paraphrases with a schema annotation list. However, Boguraev, et al. defines a schema annotation file as containing a paraphrase list (Boguraev et al. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database.”, [0048]: “Fig. 5 illustrates a schema annotation file according to an embodiment of the invention.”). Figure 5 clearly shows paraphrases as the first item in each definition, as delineated by semicolons. Thus Boguraev, et al. has already demonstrated generating one list of paraphrases from the query and another from the schema. In light of this, Boxwell, et al. teaches wherein the normalizing further comprises comparing a list of paraphrases with a schema annotation list (Boxwell, et al. [0061]: "FIG. 8 is an exemplary flowchart showing steps taken by a knowledge manager to match a question's syntactic pattern to semantic patterns in a pattern set and generate new questions based upon paraphrases found in a pattern set corresponding to a matched syntactic pattern.").
Before the effective filing dale of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al with Boguraev et al. that in order to determine standardized paraphrases from input generated ones when both consist of lists, they would combine the paraphrase sets in list form from Boguraev et al with the paraphrase matching and set selection from Boxwell et al.
Regarding the additional aspect of claim 11 which is not present in claims 3 or 18, as presented in the amended claims from 18 August 2021, it is identical to the currently canceled claim 2 and as such Boguraev et al. teaches wherein the generated paraphrases rephrase the query data while preserving a logical intent of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Regarding claims 4 and 12, Boguraev et al. does not teach determining where a match exists between the paraphrase generation and the schema annotation list. Boxwell et al. teaches determining where a match exists between the paraphrase generation and the schema annotation list (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.").
Before the effective filing dale of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al with Boguraev et al. that in order to determine if input generated paraphrases syntactically matched schema generated ones they would combine the paraphrase sets in list form from Boguraev et al. with the paraphrase matching and set selection from Boxwell et al.
Regarding claims 5 and 13, Boguraev et al. does not teach wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list. Boxwell et al. teaches wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list (Boxwell et al. [0064]: " if a match is found between the question semantic pattern and one of the sematic patterns stored in pattern set store 330, then decision 830 branches to the ‘yes’ branch.", Boxwell et al. [0065]: "At predefined process 880, the process generates new questions from the paraphrases and queries a resource on source data 390 using the newly generated questions").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al. with Boguraev et al. that in order to answer a query where input generated paraphrases syntactically matched schema generated ones they would combine the paraphrase sets in list form from Boguraev, et al. with the paraphrase matching and set selection from Boxwell et al.
Regarding claims 7 and 14, Boguraev et al. teaches wherein new information is added dynamically to the annotation schema according to a comparison of the generated paraphrases and the annotation schema (Boguraev et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system", Boguraev et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Regarding the additional aspect of claim 14, which was removed from the amended claim 7 but remains in the originally presented claim 14, Boguraev et al. does not teach wherein an annotation schema is used to normalize the generated paraphrases. Boxwell et al. teaches wherein an annotation schema is used to normalize the generated paraphrases (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al. with Boguraev et al. that in order to determine standardized paraphrases from input generated ones, they would combine the paraphrase generation from Boguraev et al. with the paraphrase pattern matching and set selection from Boxwell et al.
Regarding claim 8, Boguraev et al. teaches wherein new information is added dynamically to the annotation schema according to a comparison of the generated paraphrases and the annotation schema (Boguraev et al. [0108]: "cloud computing node 10 is capable of being implemented and/or performing any of the functionality set forth hereinabove.", Boguraev et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system", Boguraev et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Regarding claim 21, Boguraev et al. does not teach wherein the logical operation with a predetermined logical function normalizes input queries according with predefined annotations of the schema, and wherein the configuration of the annotation schema occurs after creation of the annotation schema with an update according to a comparison of a schema annotation list and a paraphrase list.
Boxwell et al. teaches wherein the logical operation with a predetermined logical function normalizes input queries according with predefined annotations of the schema (Boxwell et al. [0053] "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set."), and wherein the configuration of the annotation schema occurs after creation of the annotation schema with an update according to a comparison of a schema annotation list and a paraphrase list (Boxwell et al. [0041] “Once pattern set generator 320 finishes evaluating training data 310, pattern set store 330 stores pattern sets that each include multiple syntactic patterns and corresponding semantically similar paraphrases.”). Where logical operations are described in Rozenwald et al. [0028] “the node engine 230 is configured to determine logic operations, such as determining where to create a new node, and the graph database engine 240 follows instructions from the node engine 230 to insert new nodes, make associations between nodes connections between nodes), and modify values of nodes.”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al. with Boguraev et al. that in order to determine standardized paraphrases from input generated ones, they would combine the paraphrase generation from Boguraev et al. with the paraphrase pattern matching and set selection from Boxwell et al.

Claims 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boguraev, et al. U.S. PG Pub. 2017/0083569 and Boxwell, et al. U.S. PG Pub. 2017/0109434 as applied to claims 5 and 19 above, respectively, and further in view of Chow U.S. PG Pub. 2016/0225059.
Regarding claim 6, Boguraev et al. teaches wherein new information is added dynamically to the annotation schema according to a comparison of the generated paraphrases and the annotation schema (Boguraev, et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system", [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Neither Boguraev et al. or Boxwell et al. teaches updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list. Chow teaches updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list (Chow [0101]: "If no match is found at step 914, the system may select an attribute from the list of attributes for the user to update […] The user may then designate the highlighted text as data for the respective attributes as discussed in reference to process 800 above. [...] The value may be assigned to the attribute upon user confirmation.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chow with Boxwell et al. and Boguraev et al. that in order to increase the number of associable patterns of the stored paraphrases they would combine the paraphrase sets in list form from Boguraev et al. and the paraphrase matching and set selection from Boxwell et al. with the updating of information when no match is found from Chow.
Regarding claim 19, Boguraev et al. does not teach determining where a match exists between the paraphrase generation and the schema annotation list. Boxwell et al. teaches determining where a match exists between the paraphrase generation and the schema annotation list (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.") and wherein the annotation schema is updated (Boxwell et al. [0041] “Once pattern set generator 320 finishes evaluating training data 310, pattern set store 330 stores pattern sets that each include multiple syntactic patterns and corresponding semantically similar paraphrases.”).
Neither Boguraev et al. or Boxwell et al. teach updating the annotation schema when no match exists between the paraphrase generation and the schema annotation list. Chow et al. teaches where the schema update occurs when no match exists between the paraphrase generation and the schema annotation list (Chow [0101]: "If no match is found at step 914, the system may select an attribute from the list of attributes for the user to update […] The user may then designate the highlighted text as data for the respective attributes as discussed in reference to process 800 above. [...] The value may be assigned to the attribute upon user confirmation.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chow with Boxwell et al. and Boguraev et al. that in order to answer a user question by fitting it to a predefined list and updating the list when no match is found they would combine the updating of information when no match is found from Chow with the use of paraphrase matching lists from Boxwell et al. and the paraphrase generation from Boguraev et al.
Regarding claim 20, Boguraev et al. teaches wherein the generated paraphrases rephrase the query data while preserving a logical intent of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Boguraev et al. does not teach wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list. Boxwell et al. teaches wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list (Boxwell et al. [0064]: " if a match is found between the question semantic pattern and one of the sematic patterns stored in pattern set store 330, then decision 830 branches to the ‘yes’ branch.", Boxwell et al. [0065]: "At predefined process 880, the process generates new questions from the paraphrases and queries a resource on source data 390 using the newly generated questions").
Neither Boguraev et al. or Boxwell et al. teach updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list. Chow teaches updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list (Chow [0101]: "If no match is found at step 914, the system may select an attribute from the list of attributes for the user to update […] The user may then designate the highlighted text as data for the respective attributes as discussed in reference to process 800 above. [...] The value may be assigned to the attribute upon user confirmation.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chow with Boxwell et al. and Boguraev et al. that in order to answer a user question by fitting it to a predefined list and updating the list when no match is found they would combine the updating of information when no match is found from Chow with the use of paraphrase matching lists from Boxwell et al. and the paraphrase generation from Boguraev et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163